DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2016/0321975) in view of Boyd et al. (10,698,138 or WO2016/171981).Regarding claim 1, Yan et al. teach in figure 8 and related text a display device, characterized in that the display device comprises:
 a first panel 14B, having a first side, a first displaying area (located in-between BM layers 113), a first non-displaying area (located directly under BM layers 113) 
a second panel 14A, disposed on the first panel 14B, and having a second side adjacent to the first side, a second displaying area 110, a second non- displaying area (located directly under BM layers 112) surrounding (on both sides) the second displaying area and a plurality of pixel areas disposed in the second displaying area; 	
wherein the second displaying area 110 overlaps with the first displaying area (located in-between BM layers 113), and the second displaying area 110 is smaller than the first displaying area (located in-between BM layers 113);
wherein the first non- displaying area has a first width measured from the first side to a first edge of the first displaying area in a first direction; the second non-working non-displaying area has a second width measured from the second side to a second edge of the second displaying area in the first direction and the second width is greater (in total) than the first width;
an optical film 108, disposed between the first panel and a light exiting side of the second panel. 

Yan et al. do not teach an air gap disposed between the optical film and the light exiting side of the first panel.
Boyd et al. teach in figure 1A and related text an air gap disposed between the optical film 120 and the first panel.
Boyd et al. and Yan et al. are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable 

Regarding claims 2, Yan et al. teach in figure 8 and related text that the second displaying area is disposed within the first displaying area, when viewed at the top view.

Regarding claim 6, Yan et al. teach in figure 8 and related text that the first panel 14B further comprises a gate (of TFT) on panel (GOP) driving circuit disposed in the first non- displaying area 113; the second panel 14A further comprises another gate (of TFT) on panel (GOP) driving circuit; and the another gate on panel (GOP) driving circuit overlaps with the gate on panel (GOP) driving circuit.  Yan et al. do not explicitly state that the GOP circuit is a driving circuit.  Yan et al. teach throughout the invention using driving circuits.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the GOP circuit as a driving circuit in Yan et al.’s device in order to be able to operate the device.

Regarding claims 9, Yan et al. teach in figure 8 and related text that 

the second displaying area 110 further has a fourth side; the fourth side is opposite to the second side; the second displaying area further has a fourth edge adjacent to the fourth side; the second edge is adjacent to the second side; and
a distance between the first edge and the third edge is greater than a distance between the second edge and the fourth edge.

Regarding claims 10, Yan et al. teach in figure 8 and related text a polarizer 108 disposed on the light exiting side of the first panel 14B; and another polarizer 54 disposed on a light exiting side of the second panel 14A; wherein the polarizer has a polarization axis and the another polarizer has another polarization axis; and the polarization axis different from the another polarization axis.


Response to Arguments
1.	Applicants argue “According to FIG. 8 of Yan (annotated version shown below), the displaying area (referred to as the claimed the first displaying area) of the lower stage 14B is equal to the displaying area (referred to as the claimed the second displaying area) of the upper stage 14A, and the width of the non-displaying areas of the lower stage 14B (as indicated by the left right arrow shown below) is also equal to that the upper stage 14A”.


2.	Applicants argue that “Boyd fails to disclose any optical film disposed between two display panels”. 

2.	Boyd teaches that element 108, which can be an optical film, disposed between two display panels.

3.	Applicants argue that “Boyd also fails to disclose an air gap disposed between an optical film and the light exiting side of the first panel”. 

3.	Boyd teaches in figure 1A and related text an air gap disposed between an optical film and the light exiting side of the first panel.

4.	Applicants argue that the present invention “achieve unexpected results”. 




5.	Applicants argue that “There is no motivation to combine Yan and Boyd”, because “Yan generally focuses on providing a display 14 “using stage 14B to display full-resolution images .... use of localized dimming helps enhance dynamic range... in an image that has dark areas.... creating additional dimming in addition to darkening the pixels of the dark areas with stage 14A” (see paragraph [0053]). Yan further discloses “Forming the black masking structures 113 in such zigzagging pattern in the back cell ...can help reduce undesired Moire effects in the final displayed image” (see paragraph [0063]). Furthermore, Boyd does not disclose a display having two display panels. As Yan fails to disclose the feature “an air gap disposed between the optical film and the light exiting side of the first pane” and as Boyd fails to disclose any optical film disposed between two display panels, there is no motivation to combine these references to incorporate an air gap between the optical film and the first panel”.

	5.	Boyd is not required to teach an optical film disposed between two display panels in order for an artisan to be motivated to combine Boyd with Yan.  Yan teaches an optical film disposed between two display panels.  Boyd teaches forming air gaps surrounding the optical film 120.  Therefore, an artisan would be motivated to replace the single optical film in Yan’s device with the superior optical film which comprises a structure having air gaps surrounding the optical film. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
2/3/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800